 

Exhibit 10.1

MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT is made and entered into as of this 14th day of May,
2010, by and between Wells VAF – Parkway at Oak Hill, LLC, a Delaware limited
liability company (hereinafter called “Owner”); and Wells Real Estate Services,
LLC, a Georgia limited liability company (hereinafter called “Manager”).

W I T N E S S E T H:

WHEREAS, Owner is the owner of that certain real property located in Austin,
Texas being more particularly described as follows: 4801 Southwest Parkway,
Austin, Texas 78735.

(hereinafter called the “Property”); and

WHEREAS, Owner is the owner of the office building (hereinafter called the
“Building”) that is located on the Property and that is more commonly known as
Parkway at Oak Hill; and

WHEREAS, Owner desires to employ Manager to manage the operation of the
Building, all in accordance with the terms hereof, and Manager desires to
perform such services for Owner in consideration of the compensation set forth
herein.

WHEREAS, Owner and Manager entered into that similar Management Agreement as of
the 20th of February, 2010 and both parties agree and affirm that this agreement
dated the 14th day of May, 2010 acts simultaneously to terminate that agreement
dated the 20th day of February and replace it with this agreement dated the 14th
day of May 2010, and further both parties agree and affirm that the Term of this
agreement dated the 14th day of May 2010 shall and did commence on the 20th day
of February.

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
obligations and agreements contained herein, the parties hereto, intending to
be, and being, legally bound, do hereby agree as follows:

Section 1. Engagement of Manager.

Owner hereby engages Manager under the terms and conditions of this Agreement as
the site manager of the Building. Manager hereby accepts such engagement and
does hereby agree to perform its duties hereunder.

Section 2. Term.

The engagement of Manager hereunder shall commence on the 20th day of February
2010 and shall continue for twelve (12) consecutive months, unless sooner
terminated as provided in Sections 8 and 9 below. This Agreement shall be
automatically extended for successive one (1) year terms unless, at least thirty
(30) days prior to the expiration of the initial or any subsequent extended
term, Owner or Manager shall by written notice to the other elect to terminate
this Agreement as of the expiration of such initial or subsequent extended term
hereof.

Section 3. Duties of Manager; Costs and Expenses.

 

1



--------------------------------------------------------------------------------

 

3.1. Duties of Manager. From and after the date hereof, Manager shall perform,
for and on behalf of Owner, the following duties described in this Section 3:

 

  (a)

Governmental Approvals. Obtain all governmental approvals and permits necessary
for the operation of the Building and recommend to Owner such actions or steps
as are necessary to cause the Building to comply with any and all applicable
laws, regulations, ordinances, orders and directives of federal, state or local
governmental authorities;

 

  (b)

Independent Contracts. Solicit and submit for Owner approval contracts for the
provision of all goods and services necessary for the proper management,
maintenance, repair and operation of the Building;

 

  (c)

Purchasing. Order all necessary supplies and equipment required for the proper
operation, maintenance and repair of the Building and the construction of tenant
improvements therein;

 

  (d)

Repairs and Maintenance. Make or cause to be made all repairs to the common area
of the Building subject to Section 4.2 hereof or as otherwise as approved by
Owner; and otherwise manage, maintain and operate the Building common area in
good and proper condition, consistent with the standards of management,
maintenance and operation of comparable office buildings in the surrounding
metropolitan area;

 

  (e)

Legal. With the prior written consent of the Owner, employ attorneys to handle
any legal matters involving the Building;

 

  (f)

Services. Attend to requests and complaints of tenants in an expedient manner
and furnish to tenants and the other occupants of the Building such services as
are customarily furnished in connection with the rental of space in an office
building such as the Building or as are required to be furnished by the
“landlord” or “lessor” under any tenant lease;

 

  (g)

Building Inspections. Conduct complete inspections of the Building and the
surrounding common areas and all of their mechanical facilities as is reasonably
necessary to determine that the same are in good order and repair, but no less
frequently than once per calendar month during the term of this Agreement. A
quarterly checklist will be used to conduct a thorough, top to bottom
inspection;

 

  (h)

Property Plans. Assist owner in the preparation of a long-term (5 to 10 years)
positioning plan for the property identifying (1) how the property will be
managed and leased, (2) market conditions, (3) demographics, (4) annual planned
maintenance schedule, (5) capital expenditures, etc. within three (3) months
after execution of this Agreement. Annually this plan will be updated and
submitted no later than October 1st along with recommendations for the operating
budget. It is understood that if Manager does not receive a contract to provide
leasing services for the building, the items related to leasing in the
positioning plan will not be required;

 

2



--------------------------------------------------------------------------------

 

  (i)

Other Actions. Take such other action and perform such other functions as
Manager or Owner deems advisable or necessary for the efficient and economic
management, operation and maintenance of the Building;

 

  (j)

Other Payments. Approve and submit to Owner for payment such other expenses and
costs as Owner deems advisable or necessary for the efficient and economic
management, operation and maintenance of the Building. Recurring invoices may be
sent directly to Owner without the Manager’s approval;

 

  (k)

Compliance with Mortgages. At the written direction and expense of Owner,
perform all covenants and obligations required to be performed under the
provisions of all mortgages, deeds of trust, deeds to secure debt or other like
instrument (to the extent that the performance of such covenants and obligations
are within the control of Manager); and

 

  (l)

Collection of Rent. Collect all rents in accordance with the terms and
conditions of all leases and other agreements for the use and occupancy of the
Property (including, without limitation, assisting Owner in connection with
escalation billings resulting from tenant participation in increases in
expenses, taxes, common area maintenance charges and management fees) and other
charges which may become due at any time from any tenant or from others for
services provided in connection with or for the use and occupancy of the
Property or any portion thereof. Manager shall collect and identify any income
due to Owner from miscellaneous services provided to tenants or the public,
including, but not limited to, parking income, tenant storage and coin operated
machines of all types (i.e., vending machines, pay telephones, etc.). All monies
so collected shall be deposited in the Operating Account (as hereinafter
defined). Manager may not, without prior written approval of Owner, terminate
any lease, lock out a tenant, institute suit for rent or for use and occupancy
or institute proceedings for recovery of possession. In connection with any
collection efforts, only legal counsel or collection firms designated by Owner
shall be retained. Manager shall not write-off any income items without the
prior approval of Owner. Manager shall use its commercially reasonable efforts
to comply with the terms and conditions of all leases.

 

  (m)

Accounting Services. Manager shall keep and maintain, or shall cause to be kept
and maintained on a Calendar Year (as previously defined) proper and accurate
books, records and accounts reflecting all of the financial affairs of the
property transacted by Manager. Owner shall have the right from time-to-time
during normal business hours and upon reasonable notice to examine such books
and accounts at the office of the Manager’s accounting department and to make
such copies or extracts thereof as requested at the Owner’s expense.

Manager’s accounting records and reports will be provided in manager’s standard
report format. Manager shall prepare and submit the following reports and
statements, which reports shall (i) be on an accrual basis and, (ii) be prepared
on a standard accounting platform supported by Owner.

On a monthly basis, the Manager will furnish a report summarizing the financial

 

3



--------------------------------------------------------------------------------

operations of the Property (“Financial Report”). This report will be due to the
owner on the 21st of the month and will include operations for the previous
month ended on the 15th. The Financial Report will include the following:

(a) Balance Sheet

(b) Actual vs. Budget Operating Statement

(c) Accounts Receivable Aging Report

(d) Rent Roll

(e) Cash Receipts Detail

(f) Cash Disbursement Detail

(g) Security Deposit Ledger

(h) Current Month General Ledger

(i) Prior Month Bank Reconciliation

If Owner requests Manager to perform accounting services in addition to the
standard services provided by the Manager, there shall be an additional charge.
The cost shall be mutually agreed upon in writing prior to the delivery of these
additional services.

3.2. Costs and Expenses. Except as otherwise expressly set forth in this
Agreement and subject in all respects to the limitations in Section 4.2 hereof,
all costs and expenses paid or incurred by Manager in connection with the
management and operation of the Building, as described in Section 3.1 hereof,
shall be paid or reimbursed by Owner; provided however, that Owner shall not be
required to pay any cost or expense that is not specifically approved by Owner
in writing or is not consistent with a budget respecting the operation of the
Building that has been approved by the Owner. Further:

 

  (a)

In no event shall Owner be obligated to pay or reimburse any of Manager's
general overhead costs or expenses, including, without limitation, the costs and
expenses incurred by Manager in the operation of its general offices;

 

  (b)

Except as provided for on Exhibit A of this Agreement, in no event shall Owner
be obligated to pay or reimburse any wages, salaries, commissions, benefits,
insurance, taxes or other amounts payable on account of any personnel employed
by Manager for the management of the Building, or any other costs or expenses of
any kind or nature whatsoever pertaining to the management of the Buildings, all
of which shall be paid and borne by Manager; and

 

  (c)

In no event shall Owner be obligated to pay or reimburse any costs or expenses
incurred by Manager other than in accordance with the terms and provisions of
this Agreement.

Section 4. Authority of Manager.

4.1. General Authority. Subject to the provisions of Section 4.2 hereof, Manager
shall have, and is hereby granted, authority and discretion to act for, and in
the name, place and stead of, Owner with respect to the day-to-day management
and operation of the Building and the performance of the duties to be performed
by Manager under this Agreement.

 

4



--------------------------------------------------------------------------------

 

4.2. Expenditure Limitation. Notwithstanding any other provision of this
Agreement, Manager shall not, without the prior written authorization of Owner,
expend any sums or incur any obligation for the expenditure of sums with respect
to any items of expense other than for expense items estimated in the annual
budget for the Building pursuant to Section 5 hereof, except for (a) tenant
improvements and real estate commissions required under a lease executed by
Owner, (b) expenses and costs relating to instances of maintenance or repair of
the Building that do not exceed $1,000.00, or (c) emergency situations posing a
danger to person or property.

Section 5. Budgets.

5.1. Budget. On or before September 1st of each calendar year during the term
hereof, Manager shall assist Owner in the preparation of an annual operating
budget for the Building, setting forth forecasts of gross income, operating
expenses, capital costs and other expenditures and net income for the Building
for such calendar year. In the event that Owner has not established such a
budget prior to the commencement of a calendar year, then Manager shall be
authorized to operate the Building on the basis of the budget for the previous
calendar year until Owner has established a budget for such calendar year.

5.2. Quarterly Reforecasting. Budgets shall be reforecast quarterly and are due
on the date provided by the Owner on a quarterly basis.

5.3. No Duty of Manager to Provide Funds. Under no circumstances shall Manager
have any duty or obligation to advance funds for the account of Owner.

Section 6. Accounting and Financial Matters

6.1. Intentionally Deleted

 

  (a)

Theft of assets by Manager's employees or other agents;

 

  (b)

Penalties, interest and loss of vendor discounts due to delay in payment of
invoices, bills or other like charges if funds of Owner or funds in the
Operating Account were available to make said payments and delays were not the
result of any action or inaction on the part of the Owner;

 

  (c)

Overpayment or duplicate payment of invoices arising from either fraud or error;

 

  (d)

Overpayment of labor costs arising from either fraud or error;

 

  (e)

A sum equal to the value of any form of payment from purveyors to Manager's
employees or associates arising from the purchase of goods or services for the
Property; and

 

  (f)

Unauthorized use of facilities by Manager's employees or associates.

 

5



--------------------------------------------------------------------------------

 

6.2. Charts of Accounts. The format of all financial reports, documents and
other statements prepared by Manager pursuant to this Agreement shall utilize
the same format utilized by Owner, as Owner’s standard reporting package, as the
same may be changed by Owner from time to time.

6.3. Financial Statements. Not later than the 20th day of each month (or
earlier, as stated in the Owner’s Accounting Policies set forth on Exhibit B
which may change from time to time), Manager shall cause to be delivered to
Owner at least two copies of the Owner’s standard reporting package and the
specific financial and property information and reports set forth on Exhibit B.
(The transmittal and specific financial statements and/ or schedules required by
Owner are subject to change from time to time and may vary based on specific
portfolio requirements.) All such reports shall be in a form prescribed by the
Owner. In addition, Manager shall prepare any forms required by Owner to
facilitate the input of financial information into Owner’s accounting system.

All source books of account and other source records concerning the Property’s
operations shall be the property of the Owner. These statements shall show the
results of the operations of the Property using the accounting basis dictated by
the Accounting Policies (generally GAAP) for the current period and the Fiscal
Year to date. Such statements shall present, on a comparative basis, actual to
budget (and/or forecast or other projections), a month-to-date, year-to-date
basis and in some instances a quarter-to-date analysis. Variance explanations
will be required for variances exceeding the materiality thresholds stated in
the appropriate Accounting Policies. Additionally, variance explanations may be
required for certain key ratios and/or data relationship checks. Such statements
shall also contain a detailed month-to-date and Fiscal Year-to-date description
of all receipts and other collectible charges for each tenant or debtor, plus a
schedule of all outstanding receivables.

6.4. Fixed Asset Accounting. For Properties in portfolios requiring maintenance
of fixed asset accounting detail and related depreciation (as specified in
Accounting Policies), Manager will be required to maintain and submit to Owner
on a monthly basis, a detailed schedule of all fixed asset additions and the
related depreciation/amortization and accumulated depreciation/amortization
utilizing the useful lives and various depreciation methods required by the
Owner and specified within the Accounting Policies. All such schedules shall
agree to the amounts posted within the general ledger. Manager shall not be
responsible for any errors in data made prior to Manager’s involvement with the
data.

6.5. Collection of Funds. Manager shall use good faith efforts, which are
consistent with the operating standard set forth in Section 3.1 (l) hereof to
collect the rents and all other income from Leases of the Property as and when
the same shall become due and payable.

6.6. Periodic Meetings. After receipt by Owner of the financial statements
referred to in Section 6.3, Owner, Manager and other personnel engaged or
involved in the management and operation of the Property shall meet, as required
by Owner, to discuss the results of operations for the preceding month and to
consider deviations from the Annual Budget.

6.7. Owner’s Right to Conduct Audit. Owner shall have the right to conduct an
audit of the Property’s operations by using its own internal auditors or by
employing independent auditors. Costs associated with conducting such audits of
the Property’s operations by internal or independent auditors shall be borne by
Owner. Should Owner’s employees or agents discover either weaknesses in internal
control or errors in record keeping, these shall be communicated to the Manager
in writing. Manager shall correct such discrepancies either upon discovery or
within a reasonable period of time after notification by Owner. Manager shall
inform Owner in writing of the action taken and to be taken to correct such
audit discrepancies. The books of accounts and all other records relating to or
reflecting the operations of the Property shall at all

 

6



--------------------------------------------------------------------------------

times be the property of Owner and shall be available to Owner and its auditors
at all reasonable times for examination, audit, inspection, transcription and
reproduction with reasonable notice to Manager.

6.8. Other Reports and Statements. Manager will furnish to Owner, at Manager’s
expense, as promptly as practicable, such other reports, statements and other
information with respect to the operations of the Property as Owner may
reasonably request from time to time, including the reports and submittals
described on Exhibit B.

6.9. Financial Accounting. Following the expiration or earlier termination of
this Agreement, by virtue of the termination of this Agreement by Owner for
cause or otherwise, Manager shall nonetheless be responsible for preparing a
final accounting within sixty (60) days of said expiration or earlier
termination. Such final accounting shall set forth all current income, all
current expenses and all other expenses contracted for on Owner’s behalf but not
yet incurred in connection with the Property. The final accounting shall also
include all other items reasonably requested by Owner.

6.10. Certification. All financial statements other than those certified by the
Owner’s certified public accounting firm shall be certified by an officer of
Manager as true and correct in all respects and fairly presenting the financial
results of the operation of the Property.

Section 7. Bank Accounts

7.1. Opening Bank Accounts. Manager will be provided with documentation that
outlines the Owner approved bank account structures and the related bank account
products and services that support those bank account structures. Requests for
alternative bank account structures and/or bank account products and services
must be documented and approved by Owner. Unless directed otherwise by Owner,
Manager is not permitted to open additional or ancillary property bank accounts,
or attach additional bank products or services to those accounts, via direct
contact with the banking institution.

In order to open new property bank accounts Manager shall complete the Bank
Accounts Request Form provided by Owner and e-mail such form to Owner. The Owner
is responsible for all correspondence with the Bank regarding the opening of an
account. Bank Documentation (e.g. signature cards, etc.) will then be forwarded
to Manager for completion. Once completed this documentation should be forwarded
to the Owner for review and approval.

7.2. Maintaining Bank Accounts. Unless directed otherwise by Owner, Manager is
not permitted to make changes to existing property bank accounts, or attach
related products or services to those bank accounts, via direct contact with a
banking institution. All items relating to bank account maintenance are to be
coordinated through Owner. Bank account maintenance requests that require
coordination and approval from Owner include any changes to bank account
signatories, bank products or services attached to the respective bank accounts,
and bank account statement cut-off dates. These types of requests should be
handled via e-mail submission to Owner of the Maintaining Property Accounts
Request Form.

Manager is permitted to directly contact the banking institution regarding
routine bank account maintenance items and/or questions. Those maintenance items
that do not require coordination and approval from Owner include transaction
inquiry requests, item research, questions pertaining to the bank account
statement, re-issuance of bank statements, bank account statement mailing
address changes or updates, bank account and related products and services
questions or additional information, stop-payment requests, and other requests
pertaining to bank account operations (i.e., ordering check stock).

 

7



--------------------------------------------------------------------------------

 

7.3. Closing Bank Accounts. Unless directed otherwise by Owner, Manager is not
permitted to close property bank accounts via direct contact with a banking
institution. All items relating to bank account closings are to be coordinated
through Owner. Manager is required to process cash activity in accordance with
the termination agreement, wind-down agreement, or purchase and sale agreement.
Manager is responsible for final bank account reconciliation at the time of
close out or transfer of the account.

7.4. Bank Account Statements & Reconciliation. Bank account statements will be
delivered (via U.S. Mail) unless requested otherwise by Manager in order to meet
Owner deadlines – to a mailing address stipulated by Manager – directly from the
banking institution to the property and/or Manager accounting offices. Manager
should reconcile all bank accounts in a timely manner and include such
reconciliation(s) with the monthly reporting package by the package due date.

Any issues relating to timely receipt of the monthly bank account statement
(based on the established bank account statement cut-off date) should be
directed towards the banking institution. Recurring problems relating to the
timely receipt of statements should be brought to the attention of Owner.

Bank account statement reconciliations are to be documented each month on
standard bank account reconciliation templates (provided by Owner) for each bank
account in use by Manager and forwarded to Owner with the monthly reporting
package.

Unless Owner specifically requires otherwise, bank account service charges/fees
will be set up to be billed (by the banking institution) directly to Owner.
These charges/fees are not to be debited directly from the property bank account
as a payment to the banking institution and thus should not appear (except as
bank errors) on the monthly bank account reconciliation unless the account is
directly controlled by the Owner. Manager should immediately notify Owner of any
debits relating to service charges/fees that appear on the monthly bank account
statements.

Outstanding checks (over 6 months old) should be researched and resolved in
accordance with Owner’s escheatment policy.

Manager shall provide explanations for any large, unusual or recurring
reconciling items along with an indication as to when they will be resolved.

Bank reconciliations must be reviewed, approved, and initialed by at least one
accounting supervisor independent from the individual preparing the bank
reconciliation

7.5. Accounts Payable. All property related invoices are to be paid by Manager
from the Operating Account. Additionally, Manager will be held responsible for
all Property 1099 reporting to the IRS. 1099’s must be filed under Manager name
and Manager taxpayer identification number (TIN), listing Manager as the
“payer”. Owner will request that an annual declaration indicating compliance
with 1099 reporting be signed by the Manager and returned to Owner with the
February Reporting Package. Penalties for missed filings are not to be charged
to the property, but are payable by Manager.

7.6. Cash Management. All funds collected by or paid to Manager from the
operation of the Property should be promptly deposited into an interest bearing
operating account (the “Operating Account”) as set up by Owner, according to the
provisions of Section 7.1 of this Agreement. All checks drawn to the order of
Owner should be endorsed by Manager for deposit only and deposited in the
Operating Account. Unless directed by Owner otherwise, funds from various
properties, even within the same portfolio, should not be commingled. Any
interest or other income earned on the assets of the Operating Account shall be

 

8



--------------------------------------------------------------------------------

re-deposited in the Operating Account, and shall for federal and state income
tax purposes be deemed to be income of the Owner. To the extent funds are
available in the Operating Account, Manager shall pay the operating expenses of
the Property (including, without limitation, sums due Manager under this
Agreement if sufficient amounts remain in the Operating Account after paying all
other expenses) and any other payments relative to the Property as required by
the terms of this Agreement. Manager may not under any circumstances write a
check on the Operating Account payable to or in favor of Manager or any
Affiliate of Manager other than (i) to reimburse itself for expenditures made on
behalf of Owner and approved by Owner, and (ii) to pay itself the Management Fee
payable hereunder, provided that any such expenditure, reimbursement or
Management Fee shall be reflected in the monthly operating statement provided to
Owner with respect to the month in which such expenditure or reimbursement is
paid, and all proper approvals for payment have been received from Owner, or in
the case of the Management Fee, in such operating statement for the month with
respect to which such Management Fee is paid. Manager shall have no liability to
Owner for any amounts in the Operating Account which are lost or not covered by
insurance if the depository institution at which the Operating Account is
maintained fails or is otherwise placed in the control of a governmental or
quasi governmental authority and the assets of the Operating Account are thereby
forfeited in whole or in part, provided such depository institution was selected
in accordance with this Section 7.1 or was otherwise previously approved by
Owner in writing.

Excess cash is to be distributed in accordance with Accounting Policies provided
to Manager by Owner. Unless the property bank account structure utilizes an
automated cash concentration to the Owner (e.g., Zero Balance Account
structure), Manager shall submit cash in conjunction with the Service Provider
Cash Remittance Form provided by the Owner.

Amounts held in reserve should be forecasted for significant expenditures (e.g.
real estate tax payments) in accordance with Accounting Policies and must be
held in interest bearing vehicles until the funds are disbursed.

If a property has petty cash, it is the Manager’s responsibility to ensure that
petty cash is reconciled to general ledger and replenished on a monthly basis.

Manager shall not be obligated to make any advance to or for the account of the
Owner, or to pay any sum, except out of funds held or provided as set forth in
this Agreement, nor shall Manager be obliged to incur any liability or
obligation for the account of Owner without assurance that the necessary funds
for the discharge thereof will be provided.

Section 8. Default and Remedies.

8.1. Default by Manager. Manager shall be in default under this Agreement if
Manager defaults with respect to any of its duties and obligations under this
Agreement and fails to cure or remedy such default within ten (10) days after
receipt of written notice from Owner with respect to such default.

8.2. Remedies of Owner. Upon the occurrence of a default by Manager under this
Agreement, Owner may pursue any one or more of the following remedies,
separately or concurrently or in any combination, without further notice or
demand whatsoever:

 

  (a)

Owner may terminate this Agreement by giving Manager written notice of such
termination, in which event this Agreement shall be terminated at the time
designated by Owner in its notice of termination to Manager; and

 

9



--------------------------------------------------------------------------------

 

  (b)

With or without terminating this Agreement, Owner may bring an action against
Manager to recover from Manager all damages suffered, incurred or sustained by
Owner as a result of, by reason of or in connection with such default.

8.3. Default by Owner. Owner shall be in default under this Agreement if Owner
defaults with respect to any of its duties and obligations hereunder and fails
to cure or remedy such default within ten (10) days after receipt of written
notice from Manager with respect to such default.

8.4. Remedies of Manager. Upon the occurrence of a default by Owner under this
Agreement, Manager may pursue any one or more of the following remedies,
separately or concurrently or in a combination, without further notice or demand
whatsoever:

 

  (a)

Manager may terminate this Agreement by giving Owner written notice of such
termination, in which event this Agreement shall be terminated at the time
designated by Manager in its notice of termination to Owner; and

 

  (b)

With or without terminating this Agreement, Manager may bring an action against
Owner to recover from Owner all damages suffered, incurred or sustained by
Manager as a result of, by reason of or in connection with such default.

8.5. Other Remedies. In the event of the occurrence of a default hereunder, the
prevailing party (Manager or Owner, as the case may be) shall, in addition to
its other rights and remedies hereunder, have the right to recover from the
party in default all reasonable costs and expenses incurred by the prevailing
party in enforcing its rights and remedies hereunder, including reasonable
attorney's fees actually incurred by Manager or Owner, as the case may be. The
termination of this Agreement by either Manager or Owner by reason of default by
the other party shall not relieve either party of any of its obligations
theretofore accrued under this Agreement prior to the effective date of such
termination. The rights and remedies of Owner and Manager specified herein shall
be cumulative of and in addition to, and not restrictive of or in lieu of, such
rights and remedies as may be provided for or allowed by law or in equity.

Section 9. Termination.

9.1. Terminating Events. The engagement of Manager hereunder may be terminated
prior to the end of the term provided in Section 2 hereof upon the happening of
any of the following events pursuant to the provisions described below:

 

  (a)

Either Owner or Manager defaults under this Agreement and the non-defaulting
party elects to terminate this Agreement as provided in Section 8 hereof.

 

  (b)

The giving of a written notice of termination from Owner or Manager, as the case
may be, to the other party hereto, in which event the engagement of Manager
hereunder shall be terminated on the last day of the calendar month occurring at
least thirty (30) days after the delivery such written notice.

 

  (c)

This Agreement shall automatically terminate upon the sale or similar
disposition of the Project, or a substantial portion thereof, to any person or
entity.

 

10



--------------------------------------------------------------------------------

 

  (d)

In the event (i) any receiver, trustee, or custodian shall be appointed for all
or any substantial part of the property or assets of Manager, (ii) Manager shall
commence any voluntary proceeding under present or future federal bankruptcy
laws or under any other bankruptcy, insolvency or other laws respecting debtor’s
rights, or (iii) an “order for relief” or other judgment decree by any court of
competent jurisdiction is entered against Manager in any involuntary proceeding
against Manager under present or future federal bankruptcy laws or under any
other bankruptcy, insolvency, or other laws respecting debtor’s rights or any
such involuntary proceeding shall be commenced against Manager and shall
continue for a period of sixty (60) days after commencement without dismissal.

9.2. Effect of Termination. Upon the expiration or earlier termination of this
Agreement, Manager shall immediately deliver to Owner or such other person as
Owner shall designate, all materials, supplies, contracts, documents, files,
books and records pertaining to this Agreement, and furnish all such
information, take all such other action and cooperate with Owner as Owner shall
reasonably require in order to effectuate an orderly and systematic termination
of Manager’s services, duties, obligations and activities hereunder. Further,
upon any such termination (other than a termination by reason of a default by
Manager), Manager shall render an accounting to Owner and Owner shall pay
Manager all amounts then due hereunder through the date of termination,
including any portion of the fees accrued and payable through such date and any
reimbursements due to Manager as of such date.

Section 10 General Insurance Provisions.

10.1 Owner’s Insurance. Owner shall maintain or cause to be obtained, at its own
expense and at all times during the term of this Agreement, insurance as
follows:

 

  (a)

Commercial Property Insurance that, when combined with any tenant’s coverage
provides replacement cost valuation coverage for “broad form” perils with policy
limits of at least 100% of the full replacement cost of the buildings,
improvements and personal property of Owner from time to time located on the
Property. Owner reserves the right to self-insure against the risks covered by
such insurance either in full or with deductibles/self insured retentions, as
Owner deems appropriate.

 

  (b)

Commercial General Liability Insurance and Umbrella Liability Insurance, written
on an occurrence basis, with limits of not less than $5,000,000 combined for
bodily injury and property damage liability. This policy will name Manager as an
additional insured, and will be primary and will not seek contribution from
coverage afforded under the policy described in Section 10.3(a) below. Owner
reserves the right to self-insure against the risks covered by such insurance
either in full or with deductibles/self insured retentions, as Owner deems
appropriate. Should any self insured retention (“SIR”) or deductible be
incorporated within the policy of insurance, the responsibility to fund such
financial obligations shall rest entirely with Owner and the application of
coverage within this SIR/deductible shall be deemed covered in accordance with
the CGL form required.

 

11



--------------------------------------------------------------------------------

 

10.2 Manager’s Insurance. Manager shall maintain, at its expense and at all
times during the term of this Agreement, insurance as follows:

 

  (a)

Commercial General Liability Insurance and Umbrella Liability Insurance, written
on occurrence basis, with limits of not less than $5,000,000 combined for bodily
injury and property damage liability. Should any self insured retention (“SIR”)
or deductible be incorporated within the policy of insurance, the responsibility
to fund such financial obligations shall rest entirely with Manager and the
application of coverage within this SIR/deductible shall be deemed covered in
accordance with the CGL form required; provided, however, in no event shall such
SIR or deductible exceed $25,000.00.

 

  (b)

Automobile Liability Insurance if applicable, covering both owned and non-owned
vehicles, with limits of not less than $1,000,000, combined single limit for
bodily injury and property damage.

 

  (c)

Workers Compensation Insurance, as required by the law of the State where the
Property is located, covering all Manager’s employees, and Employer’s Liability
Insurance with limits of not less than $1,000,000 for bodily injury by accident
and $1,000,000 for bodily injury by disease.

 

  (d)

Commercial Crime and/or Employee Dishonesty Insurance, covering the activities
of all of its employees who may handle or be responsible for monies or other
property of Owner, with limits of not less than $1,000,000.

Certificate evidencing the renewal or replacement of all policies of insurance
to be procured by Manager pursuant to this Section shall be delivered by Manager
to Owner at least ten (10) days prior to the expiration of each respective
policy term.

10.3 Waiver of Claims. Owner and Manager each waive any right of recovery
against the other (and the respective officers, directors, partners, members and
employees of each), for any loss or damage covered by any policy of insurance
applicable to the Property, whether due to the negligence of Owner or Manager or
their agents, contractors, officers, directors, partners, members or employees.
If any property insurance policy provides that a waiver of subrogation may only
be granted by endorsement, the party maintaining such policy shall secure an
endorsement providing the waiver of subrogation.

10.4 Placement of Insurance. If requested in writing by Owner, with respect to
the Property, Manager shall cause to be placed and kept in force all forms of
insurance required by law or needed to protect Owner, including but not limited
to, liability insurance, fire and extended coverage insurance, burglary and
theft insurance, and boiler insurance.

10.5 Manager’s Indemnity. Without limiting any indemnity provided elsewhere in
this Agreement, Manager shall indemnify, defend, protect and hold harmless
Owner, its officers, directors, partners, members and employees from and against
all claims, losses and liabilities (including all expenses and attorneys’ fees
and including, but not limited to, damage to the property of Owner to the extent
not covered under property insurance as required of Owner under Section 8.2
above) which arise out of (a) any breach of this Agreement by Manager, (b) any
act of Manager which is outside the scope of Manager’s authority under this
Agreement, or (c) the professional negligence, active negligence, recklessness,
willful misconduct, fraud or

 

12



--------------------------------------------------------------------------------

criminal acts of Manager, or its employees, officers, agents or representatives,
to the extent not covered by Owner’s liability insurance

10.6 Owner’s Indemnity. Owner shall indemnify, defend, protect and hold harmless
Manager and its officers, directors and employees from and against all claims,
losses and liabilities (including all expenses and attorneys’ fees) which arise
out of the performance by Manager of its obligations and duties hereunder unless
the claim, loss or liability arises from (a) any breach of this Agreement by
Manager, (b) any act of Manager which is outside the scope of Manager’s
authority under this Agreement, or (c) the professional negligence, active
negligence (except for Manager’s negligence which is covered under Owner’s
general liability insurance), recklessness, willful misconduct, fraud or
criminal acts of Manager or its employees, officers, agents, or representatives.
With respect to claims (1) covered by the foregoing indemnity by Owner, but
(2) not covered by Owner’s general liability insurance, Owner shall defend
Manager through counsel of Owner’s choice, notwithstanding any allegation of
negligence by the claimant against Manager or any of its employees, officers,
agents or representatives, unless Owner determines, in good faith, that Manager
or any of its employees, officers, agents or representatives has been negligent.
In no event shall Owner be obligated to provide any defense against any
allegation of recklessness, willful misconduct, fraud or criminal acts, but
Manager may pursue obtaining defense or coverage that may become available to
Manager under Owner’s general liability insurance, irrespective of such
allegations. Manager shall reimburse Owner for all such reasonable costs of
defense if it is determined by a final judgment of a court of competent
jurisdiction that Manager or any of its employees, officers, agents or
representatives has been actively negligent or reckless or has engaged in
willful misconduct, fraud or criminal acts. If Manager is required to provide
its own defense against any allegation of active negligence or recklessness,
willful misconduct, fraud or criminal acts and if a final judgment of a court of
competent jurisdiction determines that neither Manager nor any of its employees,
officers, agents or representatives was actively negligent, reckless or engaged
in willful misconduct, fraud or criminal acts, Owner shall reimburse Manager for
its costs of defense.

10.7 No effect on Insurance. Nothing in this Article shall be deemed to affect
any party’s rights under any insurance policy procured by such party or under
which such party is an insured or an additional insured. It is the intention of
the parties that Manager be included as an additional insured under Owner’s
general liability policy to cover inherent and operational hazards associated
with the Property. It is thus understood that if bodily injury, property damage
or personal injury liability claims are brought or made against Manager or
Owner, or both, based upon the alleged negligence of Manager in performing its
services hereunder, which are covered by Owner’s general liability insurance,
such coverage for Manager shall not be impaired, reduced or barred by the above
indemnity provisions. All indemnities contained in this Agreement shall survive
the expiration or termination of this Agreement.

10.8 Inclusion of Manager’s Subsidiary. The parties agree that, if Manager
decides to place Property employees on the payroll of a subsidiary of Manager,
the term “Manager” as used in this Article shall also apply to such subsidiary.

10.9 Claims Handling. Manager shall promptly investigate and shall report in
detail to Owner all accidents and claims relating to the operation and
maintenance of the Property and any damage or destruction to the Property and
the estimated costs of repair, and shall prepare for approval by Owner all
reports required by an insurance company in connection with any such accident,
claim, damage, or destruction. These reports shall be given to Owner promptly
and in any case within (10) days after Manager becomes aware of the occurrence
of any such accident, claim, damage, or destruction. Manager is not authorized
to settle any claim against any party without the prior written consent of
Owner.

 

13



--------------------------------------------------------------------------------

 

Section 11. Environmental Risk Management.

 

  (a)

Manager shall not place or cause to be placed on the Property, other than in the
ordinary course of performing its obligations under this Agreement and in
compliance with applicable law, any hazardous or toxic wastes or substances, as
such terms are defined by federal, state or municipal statutes or regulations
promulgated thereunder (collectively, “Hazardous Materials”). If Manager
discovers the existence of any Hazardous Materials on the Property, Manager
shall immediately notify Owner. If such Hazardous Materials were placed or
caused to be placed on the Property by Manager other than in the ordinary course
of performing its obligations under this Agreement and in compliance with
applicable law, Manager shall, at its cost, diligently arrange for and complete
the immediate removal thereof in accordance with applicable laws and Owner’s
directions. Except as expressly provided herein to the contrary, Manager shall
not be responsible for any Hazardous Materials present on the Property prior to
the Effective Date hereof, unless deposited thereon by Manager, nor shall
Manager be responsible for any Hazardous Materials brought onto the Property by
any person or entity other than Manager. Manager shall immediately notify Owner
of any notice received by Manager from any governmental authority of any actual
or threatened violation of any applicable laws, regulations or ordinances
governing the use, storage or disposal of any Hazardous Materials and shall
cooperate with Owner in responding to such notice and correcting or contesting
any alleged violation at Owner’s expense.

 

  (b)

Owner acknowledges that Manager is not an environmental consultant and does not
have expertise or qualifications in the field of Hazardous Materials. Therefore,
with respect to any environmental conditions or issues pertaining to Hazardous
Materials at the Property, Owner agrees that Manager and its officers,
directors, agents, partners, shareholders and employees are not and shall not be
deemed “operators” of the Property or any tenant operations therein or thereon
(or have any comparable legal status) for purposes of any federal, state or
local laws regarding Hazardous Materials. Furthermore, unless agreed to in a
separate written document signed by Owner and Manager, Manager shall not be
responsible for the storage, transportation, disposal, abatement, cleanup or
removal of Hazardous Materials on, in or at the Property, except as expressly
provided above.

 

  (c)

Owner agrees to notify Manager if Owner becomes aware of the presence of any
Hazardous Materials on, in or at the Property. Owner authorizes Manager to
disclose to existing and potential tenants Owner’s information regarding the
presence of Hazardous Materials on, in or at the Property.

Asbestos and Similar Compliance Matters. If the Property is subject to the
Occupational Safety and Health Administration’s regulations relating to
asbestos, or to any state law or regulation relating to asbestos (such as
California’s Connelley Act) or to any state law or regulation relating to
carcinogenic or toxic chemicals (such as California’s Proposition 65), Manager
shall, at Owner’s expense, comply with such laws and regulations as they relate
to the Property.

 

14



--------------------------------------------------------------------------------

 

Section 12. Compensation of Manager.

In consideration of the services performed pursuant to this Agreement, Owner
agrees to pay Manager at the rate specified in Exhibit A attached hereto and
made a part hereof (the “Management Fee”). During the Term hereof, said
Management Fee shall be payable monthly in arrears, on the tenth (10th) day of
each calendar month. Manager may withdraw said Management Fee from the Operating
Account for the Property and shall account for same.

Section 13. Assignment.

Manager shall not, without the prior written consent of Owner, which consent may
be granted or withheld by Owner arbitrarily and in its sole judgment and
discretion, assign any of its rights or delegate any of its duties, under this
Agreement. In the event of a sale, transfer or assignment of Owner’s interest in
the Building and the assumption by the purchaser, transferee or assignee of all
of part of Owner’s remaining obligations hereunder, Owner shall be relieved of
liability for the performance of Owner’s duties and obligations hereunder that
are assumed by the purchaser, transferee or assignee.

(Construction Management Language moved to Exhibit “A”)

Section 14. Nature of Agreement.

The rights and duties hereby granted to and assumed by Manager are those of an
independent contractor only. Nothing contained herein shall be so construed as
to constitute the relationship hereby created between Manager and Owner as that
of employer/employee, principal/agent, a partnership, a joint venture or a joint
agency.

Section 15. General Provisions.

15.1. Modifications; Waiver. No change, modification or waiver of this Agreement
or any term or condition hereunder shall be valid or binding upon the parties
hereto unless such change, modification or waiver shall be in writing and signed
by the parties hereto.

15.2. Binding Effect. Subject to the provisions of Section 13 hereof, this
Agreement shall be binding upon and enforceable against, and shall inure to the
benefit of, the parties hereto and their respective legal representatives,
transferees, successors and permitted assigns. Whenever the term “Owner” and
“Manager” are used herein, they shall be deemed to mean and include Owner and
Manager and their respective successors and assigns in the same manner and to
the same extent as if specified each time such terms appear herein.

15.3. Duplicate Originals. For the convenience of the parties hereto, any number
of counterparts hereof may be executed, and each such counterpart shall be
deemed to be an original instrument.

15.4. Construction. This Agreement shall be interpreted and construed in
accordance with the laws of the State of Texas. The titles of the Sections
herein have been inserted as a matter of convenience

 

15



--------------------------------------------------------------------------------

of reference only and shall not control or affect the meaning or construction of
any of the terms or provisions herein.

15.5. Entire Agreement. This Agreement is intended by the parties hereto to be
the final expression of their agreement with respect to the management and
operation of the Building and is the complete and exclusive statement of the
terms thereof, notwithstanding any representation or statement to the contrary
heretofore made. This Agreement supersedes any prior understandings or
agreements between the parties hereto with respect to the management and
operation of the Building, and Manager shall have no claims for any commissions,
fees or other compensation in respect to the Building except as hereinabove
specifically set forth.

15.6. Notices. Any notice, demand, request, consent, approval or communication
under this Agreement shall be in writing and shall be deemed duly given or made:
(a) when deposited, postage prepaid in the United States mail, certified or
registered mail with a return receipt requested, addressed to Owner or Manager
(as the case may be) at the address of each shown below; or (ii) when delivered
personally or by courier to Owner or Manager (as the case may be) at the address
of each shown below. Either party may designate a different address for
receiving notices hereunder by notice to the other party.

 

If to Owner:

  

Wells VAF – Parkway at Oak Hill, LLC

     

6200 The Corners Parkway, Suite 250

     

Atlanta, GA 30092

     

Attn: Asset Manager – South Region

  

If to Manager:

  

Wells Real Estate Services, LLC

     

6200 The Corners Parkway

     

Norcross, GA 30092

     

Attn: M. Scott Meadows, President

  

15.7. Section References. All references in this Agreement to Section numbers
shall be deemed to be references to specific Sections of this Agreement unless
otherwise expressly set forth herein.

 

16



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers or representatives to execute and seal this Agreement as of the day and
year first above written.

   OWNER:   

Wells VAF – Parkway at Oak Hill, LLC,

a Delaware limited liability company

  

By: Wells Mid-Horizon Value-Added Fund I, LLC,

  a Georgia limited liability company, its sole member

     

By: Wells Investment Management Company, LLC,

  a Georgia limited liability company, its manager

         By:   

/s/ Kevin A. Hoover

         Name:    Kevin A. Hoover          Title:    President    MANAGER:   

Wells Real Estate Services, LLC

a Georgia limited liability Company

   By:   

/s/ M. Scott Meadows

   Name:    M. Scott Meadows    Title:    President

 

17



--------------------------------------------------------------------------------

 

EXHIBIT A

MANAGERS COMPENSATION AND SCHEDULE OF EMPLOYEES

4801 Southwest Parkway

This Exhibit A is attached to and made a part of that certain Real Estate
Property Management Agreement (the “Agreement”) dated as of the 20th day of
February, 2010, executed between Wells VAF – Parkway at Oak Hill, LLC (“Owner”),
and Wells Real Estate Services, LLC (“Manager”).

MANAGEMENT FEE

Owner shall pay Manager a Management Fee of $1,500.00 or 2.5%, whichever is
greater, of the gross monthly income actually collected from the Property for
the preceding month.

For all purposes hereof, “gross monthly income” shall mean the total gross
monthly collections received from the Property, including, without limitation,
rents (and any interest or penalties accrued thereon), and miscellaneous gross
income items of Owner, as applicable; provided, however, “Gross monthly income”
shall specifically exclude:

i. Interest paid on any depository accounts, including the Operating Account and
any Security Deposit Account;

ii. Security deposits unless and not until such deposits are applied as rental
income upon termination of a lease;

iii. Parking revenues when a third party operator is engaged, and termination
payments, except to the extent of previously uncollected rent;

iv. Employee occupied units or spaces and space allocated or utilized for
administrative purposes such as office use or model units;

v. Rents paid in advance of the due date until the month in which such payments
are to apply as rental income;

vi. Monies collected for any capital items which are paid by tenants (such as
tenant finish or other improvements); and

vii. Proceeds from a sale, refinancing, condemnation, hazard or liability
insurance, title insurance, tax abatement awards of all or any portion of the
Property, other than rental loss insurance payments.

Unless otherwise directed by Owner, Manager shall be entitled to withdraw its
compensation pursuant to this Section directly from the Operating Account
monthly in arrears, on the tenth (10th) day of each calendar month, except for
the reporting period during which this Agreement is terminated, in which case
Owner shall pay Manager the prorated fees due to Manager for the month of
termination.

 

18



--------------------------------------------------------------------------------

 

EXHIBIT A (Continued)

CONSTRUCTION MANAGEMENT FEE

In consideration for any Construction Management Services provided by Manager
such as but not limited to tenant improvements, supervising reconstruction after
major fire damage, complying with new and burdensome governmental regulations
affecting the Premises that require construction duties, supervising major
building renovations or remodeling, Manager shall be paid compensation as
follows: 5% for projection/construction costs from $0 to $149,999; 3% for
project/construction costs greater than $150,000, with the first $149,999 at 5%
and anything over $150,000 at 3%. The “Costs” on the schedule refer to the gross
cost of constructing the Improvements. The Construction Management Fee shall be
payable monthly. Any monthly payment not made by the 10th of the month shall
bear interest at 12% per annum.

SCHEDULE

(By Job Category and Wages)

This schedule is to be updated and submitted for Owner's approval prior to any
of the following events occurring: (i) employment of new personnel or
termination of existing personnel for the Premises, (ii) any change in
compensation and/or fringe benefits or employee burden, (iii) annually upon
approval of the operating budget for the next year, or (iv) any change in the
onsite cost allocation percentage (personnel or otherwise) between the Premises
and other properties managed by any of the onsite staff.

Effective Date:                     

 

    

Employees

   %
Alloc.
To
Prop     Prorated
Annual
Salaries      Annual
Salaries     

(COE) % of

Salaries

   COE      Annual
Salaries +
COE      Alloc.  Mthly
Salaries &
COE     

Bonus
Range %

   Bonus  Plus
Burden      Capped
Alloc
$/year                                           

Property Manager Allocation

                                                                                
    

Bldg Occ 0%

     25 %    $ 16,250       $ 65,000       20%    $ 13,000       $ 78,000      
$ 1,625       7.38%    $ 960.00       $ 20,460        

Bldg Occ 1-50%

     50 %    $ 32,500       $ 65,000       20%    $ 13,000       $ 78,000      
$ 3,250       7.38%    $ 960.00       $ 39,960        

Bldg Occ 51-100%

     100 %    $ 65,000       $ 65,000       20%    $ 13,000       $ 78,000      
$ 6,500       7.38%    $ 960.00       $ 78,960                                  
       

Engineer Allocation

                                                                                
    

Bldg Occ 0%

     30 %    $ 15,000       $ 50,000       20%    $ 10,000       $ 60,000      
$ 1,500       6.00%    $ 600.00       $ 18,600        

Bldg Occ 1-50%

     60 %    $ 30,000       $ 50,000       20%    $ 10,000       $ 60,000      
$ 3,000       6.00%    $ 600.00       $ 36,600        

Bldg Occ 51-100%

     100 %    $ 50,000       $ 50,000       20%    $ 10,000       $ 60,000      
$ 5,000       6.00%    $ 600.00       $ 60,600                                  
        Accounting      15 %    $ 9,000       $ 60,000       20%    $ 12,000   
   $ 72,000       $ 900       4.50%    $ 540.00       $ 11,340                
                                       

 

Total Allocation Stream

  

             

highlighted cells self-calculate

established by AM

  

  

        

 

Bldg Occ 0%

 

   $ 50,400                               

 

Bldg Occ 1-50%

  

   $ 87,900                               

 

Bldg Occ 51-100%

  

   $ 150,900                                                                  
                                                    

Note: COE is subject to change

Owner agrees to reimburse Manager for Real Estate Manager’s allocations
reflected above and for

the costs attributable to the engineering personnel who are approved in the
Annual Budget or

updated from time to time by the mutual agreement of the Owner and Manager.

 

19



--------------------------------------------------------------------------------

 

EXHIBIT B

CASH MANAGEMENT, ACCOUNTING POLICIES & REPORTING

CASH MANAGEMENT

Manager shall adopt and help implement Owner’s cash management plan for the
Property. All bank accounts, bank balances, bank statements, advices, paid
checks, blank checks and other related records established under the cash
management plan shall be the sole property of Owner. Owner shall be responsible
for the payment of all bank service charges and fees.

ACCOUNTING POLICIES

Manager shall use the accrual method of accounting with GAAP adjustments shown
below:

 

  •  

Straight-Line Rent Adjustment– Record straight-line rent over the entire lease
period on a lease by lease basis

 

  •  

Free Rent Adjustment – Recognize any Free Rent as part of the straight-line rent
calculation on a lease by lease basis

 

  •  

Capitalization Policy – Capitalize any expenditure that replace, improve, or
otherwise extend the economic life of an asset in excess of $5,000 for any given
project. This includes tenant improvements and lease acquisition costs (leasing
commissions, space planning fees, legal fees, etc) that are in excess of $5,000

 

  •  

Depreciation Expense – Record monthly depreciation expense on a straight-line
basis over the estimated useful life of a given asset

 

  •  

Amortization Expense – Record monthly amortization expense on a straight-line
basis over the life of the lease for which the cost was incurred

REPORTING

Monthly:

 

  •  

Executive Summary (operations, leasing, capital, tenant/market issues, other)

 

  •  

Balance Sheet

 

  •  

Income Statement

 

  •  

Trial Balance - Month Activity

 

  •  

Trial Balance - YTD Balances

 

  •  

General Ledger

 

  •  

Copies of all bank statements & reconciliations.

 

  •  

Aged Delinquencies Report

 

  •  

Check Register

 

  •  

Rent Roll

 

  •  

Schedule of Capital Additions.

 

  •  

Schedule of Depreciation

 

  •  

Schedule of Tenant Security Deposits

 

20



--------------------------------------------------------------------------------

 

EXHIBIT B (Continued)

 

  •  

Support Schedules for Asset & Liability accounts (Accrued Receivables, Prepaid
Expenses, Other Assets, Accrued Operating Expenses, Accrued Real Estate Taxes,
Accrued Interest, Other Liabilities, etc.)

 

  •  

MTD & YTD variance report with explanations

 

  •  

All reports should be provided using the Wells Chart of Accounts

Timing for January-November of Each Year:

 

  •  

Close property level records on the 15th of each month (this would mean an
accrual for 15 days worth of revenues and expenses)

 

  •  

Transmit electronic file on the 21st of each month (or the next business day if
the 21st falls on a weekend)

 

  •  

Full accounting package due on the 21st of each month (or the next business day
if the 23rd falls on a weekend)

 

  •  

Submit list of any material accrual adjustment that may have been missed on the
last business day of each month

December of Each Year

 

  •  

Close property books on the 10th of the month (this would mean an accrual for 20
days worth of revenues and expenses for the month of December)

 

  •  

Transmit electronic file on the 15th of December (or the next business day if
the 15th falls on a weekend)

 

  •  

Full accounting package due on the 21st of December (or the next business day if
the 21st falls on a weekend)

 

  •  

Submit list of any material accrual adjustment that may have been missed on the
last business day of the month

Quarterly

 

  •  

Reforecast information is due to the Asset Manager within 35 days after each
quarter end as follows:

 

Quarter

  

Due Date

    

1st Quarter Reforecast

  

February 5

  

2nd Quarter Reforecast

  

May 5

  

3rd Quarter Reforecast

  

August 5

  

4th Quarter Reforecast

  

November 5

  

 

21



--------------------------------------------------------------------------------

 

EXHIBIT B (Continued)

Annually

 

  •  

Annual asset management plans and property budgets are due by September 1st of
each year. Each plan must contain at a minimum:

 

  •  

Full year detail budget in Wells Accounts

 

  •  

Comparison of Current Year Reforecast to Current Year Budget & the New Budget
with detailed variance explanations

 

  •  

Major leasing assumptions

 

  •  

Detail schedules for all revenue and expense items with assumptions

 

  •  

Detail of Capital Expenditure Plan

 

22



--------------------------------------------------------------------------------

LOGO [g104110g77f24.jpg]



--------------------------------------------------------------------------------

 

Attn: Kim Stewart

Carter Realty

This letter legally binds Wet Willies Atlanta and Emmons LLC to be held solely
responsible for any damage to the trees that may result from the setup of a
patio outside the property. If you need any further documentation please contact
Carlos Emmons at 404-759-5151

 

LOGO [g104110g37l38.jpg]

 

Date 5-10-10

Carlos Emmons

 

Emmons LLC

 

CEO

 